      Case 16-20176-CMB                        Doc 156
     Fill in this information to identify the case:
                                                               Filed 03/04/21 Entered 03/04/21 12:12:21                        Desc Main
                                                              Document Page 1 of 5
     Debtor 1              CHASITY ZEIGLER


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-20176CMB




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                 US BANK NA - TRUSTEE                                                              5

 Last 4 digits of any number you use to identify the debtor's account                         1   7   6   8

 Property Address:                             3352 SHERMANS VALLEY RD
                                               LOYSVILLE PA 17047




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $     26,783.67

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $     26,783.67

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $     26,783.67


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $991.46
         The next postpetition payment is due on                 3 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
  Case 16-20176-CMB                  Doc 156    Filed 03/04/21 Entered 03/04/21 12:12:21                               Desc Main
                                               Document Page 2 of 5



Debtor 1     CHASITY ZEIGLER                                                  Case number   (if known)   16-20176CMB
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   03/04/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
  Case 16-20176-CMB            Doc 156    Filed 03/04/21 Entered 03/04/21 12:12:21                             Desc Main
                                         Document Page 3 of 5



Debtor 1     CHASITY ZEIGLER                                          Case number   (if known)   16-20176CMB
             Name




                                            Disbursement History

Date         Check #    Name                                Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
05/25/2017   1040634    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                             109.34
12/21/2017   1065657    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             151.97
01/25/2018   1068917    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,399.88
02/23/2018   1072077    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             156.67
03/28/2018   1075289    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           2,653.32
04/24/2018   1078520    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             263.18
05/25/2018   1081803    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,485.17
06/22/2018   1084914    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             238.82
07/26/2018   1088158    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             238.82
08/28/2018   1091377    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             238.82
04/26/2019   1117079    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,652.46
05/24/2019   1120471    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             933.16
06/25/2019   1123877    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             933.16
07/29/2019   1127340    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             949.28
08/27/2019   1130820    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             949.28
09/24/2019   1134061    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             949.28
10/24/2019   1137460    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,887.26
11/25/2019   1140917    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             923.08
12/23/2019   1144292    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             923.08
01/28/2020   1147765    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             927.10
02/25/2020   1151303    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             677.10
03/23/2020   1154776    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             677.10
04/27/2020   1158238    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,855.01
05/26/2020   1161571    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             850.54
06/26/2020   1164731    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,350.54
07/29/2020   1167811    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             850.54
08/25/2020   1170889    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,798.08
11/24/2020   1180125    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             471.87
01/25/2021   1186062    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             289.76
                                                                                                                   26,783.67

MORTGAGE REGULAR PAYMENT (Part 3)
09/27/2016   1013209    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           5,918.99
10/26/2016   1017094    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,984.51
11/21/2016   1020470    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,651.76
12/21/2016   1023727    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,029.09
01/27/2017   1027165    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,404.26
02/24/2017   1030613    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,018.15
03/28/2017   1034026    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,104.93
04/21/2017   1037375    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,406.87
05/25/2017   1040634    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                           1,546.40
06/27/2017   1043995    FEDERAL NATIONAL MORTGAGE ASSN      AMOUNTS DISBURSED TO CREDITOR                             903.05
07/25/2017   1049035    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             903.02
08/25/2017   1052387    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             912.46
09/26/2017   1055730    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             912.44
10/25/2017   1059067    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,121.34
11/21/2017   1062302    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,121.40
12/21/2017   1065657    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             984.33
01/25/2018   1068917    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             979.72
02/23/2018   1072077    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             979.72
03/28/2018   1075289    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             979.72
04/24/2018   1078520    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             979.72
05/25/2018   1081803    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,312.00
06/22/2018   1084914    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,005.28
07/26/2018   1088158    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,005.28
08/28/2018   1091377    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,005.28
11/27/2018   1100868    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,237.60
01/25/2019   1107240    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           2,637.04
02/25/2019   1110456    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                             959.62
03/25/2019   1113749    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,023.40
04/26/2019   1117079    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           2,184.58
05/24/2019   1120471    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,005.28
06/25/2019   1123877    US BANK NA - TRUSTEE                AMOUNTS DISBURSED TO CREDITOR                           1,005.28

Form 4100N                                 Notice of Final Cure Payment                                               page 3
  Case 16-20176-CMB             Doc 156    Filed 03/04/21 Entered 03/04/21 12:12:21                                Desc Main
                                          Document Page 4 of 5



Debtor 1     CHASITY ZEIGLER                                              Case number   (if known)   16-20176CMB
             Name




                                               Disbursement History

Date         Check #    Name                                    Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
07/29/2019   1127340    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
08/27/2019   1130820    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
09/24/2019   1134061    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
10/24/2019   1137460    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
11/25/2019   1140917    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
12/23/2019   1144292    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
01/28/2020   1147765    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
02/25/2020   1151303    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
03/23/2020   1154776    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
04/27/2020   1158238    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
05/26/2020   1161571    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
06/26/2020   1164731    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
07/29/2020   1167811    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,005.28
09/28/2020   1174000    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,725.00
10/26/2020   1177074    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                             912.71
11/24/2020   1180125    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                           1,045.93
12/21/2020   1183045    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                             979.32
01/25/2021   1186062    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                             979.32
02/22/2021   1189183    US BANK NA - TRUSTEE                    AMOUNTS DISBURSED TO CREDITOR                              36.42
                                                                                                                       60,969.86




Form 4100N                                     Notice of Final Cure Payment                                               page 4
  Case 16-20176-CMB            Doc 156     Filed 03/04/21 Entered 03/04/21 12:12:21                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

CHASITY ZEIGLER
3352 SHERMANS VALLEY ROAD
LOYSVILLE, PA 17047

MARK G MOYNIHAN ESQ
MOYNIHAN LAW PC
112 WASHINGTON PL STE 230
PITTSBURGH, PA 15219

US BANK NA - TRUSTEE
C/O BSI FINANCIAL SERVICES INC(*)
PO BOX 679002
DALLAS, TX 75267-9002

BSI FINANCIAL SERVICES INC**
1425 GREENWAY DR STE 400
IRVING, TX 75038

D ANTHONY SOTTILE ESQ
SOTTILE & BARILE LLC
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140




3/4/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
